EXHIBIT 10.2

 

Ministry of Justice and Law

Republic of Colombia

RESOLUTION 0754 OF  AUG 3RD 2018

Whereby a License to use seeds for sowing is granted

 

THE DEPUTY DIRECTOR OF CONTROL AND FISCAL MONITORING OF CHEMICALS AND NARCOTICS
OF THE MINISTRY OF JUSTICE AND LAW

 

In exercise of the legal powers, especially those conferred by Law 1787 of 2016;
Decree 1427 of 2017, Decree 813 of 2017, in accordance with the provisions of
Resolutions 577 and 578 of 2017 of the Ministry of Justice and Law, in
application of the rules established in the Administrative Procedure and
Contentious Administrative Code, and

 

CONSIDERING

 

That by means of file EXT18-0012097 dated March 23rd, 2018, Mr. Holger Audine
Amaya Chacón, holder of ID card No 88.135.481 in his capacity as legal
representative of the company MEDICOLOMBIA'S CANNABIS S.A.S. identified with TIN
901.158.575-0, hereinafter the applicant, applied for the granting of a license
for the use of seeds for sowing, for the modality of trading and delivery.

 

That in compliance with articles 2.8.11.2.1.5. and 2.8.11.2.3.2 of Decree 780 of
2016 (Article 1 of Decree 613 of 2017), and Article 4 of Resolution 577 of 2017
of the Ministry of Justice and Law, in accordance with the provisions of
Resolution 578 of 2017 of the Ministry of Justice and Law, the applicant
submitted the necessary documentation to assess compliance with the general and
specific requirements for the granting of the License to use seeds for sowing in
the modality required by it.

 

That Article 8 of Law 1787 of 2016 establishes that “[the] Ministry of Health
and Social Protection and the Ministry of Justice and Law, through the
Sub-Directorate of Control and Fiscal Monitoring of Chemical and Narcotics,
shall charge for the evaluation and follow-up services to the applicants or
holders of the licenses, established in this law and its regulatory provisions”.

 

That in accordance with Article 2.8.11.7.1. of Decree 780 of 2018, "[i]n the
development of Articles 8 and 9 of Law 1787 of 2016, the fees to recover the
costs of the services provided by the control authorities are regulated in
accordance with Article 2.8.11.1.4, on the occasion of the evaluation services
provided to the applicants or holders of the licenses for the use of seeds for
sowing, cultivation of cannabis, and manufacture of cannabis derivatives,
according to their competencies, as well as the monitoring of both the
administrative and operational components. (…)”

 

That Article 2.8.11.7.1 of Decree 780 of 2016, provides that "(the) payment of
the fee may be made in installments, without this generating additional costs or
reductions. The first fee must be paid prior to the filing of any of the license
applications and will correspond to the amount equivalent to the costs of
evaluating the application. The following fees will be annual and the proof of
payment of the same one will be given like requirement for the request of quotas
that the applicants do for the applicable cases. This annual amount will
correspond to the administrative and operative control and follow-up tasks
liquidated annually. In the case of the licenses that do not need to request
quotas, the payment of the quotas will be made in the first calendar month of
each year".

 

  1



 



 

That once the technical and legal analysis of the license application was
performed, it was clear that the company complies with the provisions of Decree
780 of 2016 (Article 1 of Decree 613 of 2017) and Resolutions 577 and 578 of
2017 of the Ministry of Justice and Law.

 

Therefore, the Sub-directorate of Control and Inspection of Chemical and
Narcotic Substances:

 

RULES:

 

Article 1. License. To grant license to use seeds for sowing, to MEDICOLOMBIA'S
CANNABIS S.A.S. identified with TIN 901.158.575-0, legally represented by Mr.
Holger Audine Amaya Chacón holder ID card No 88.135.481 and in his capacity as
alternate legal representative Mr. Luis Enrique Niño Rojas holder of ID card No
91.150.343, in the following terms:

 

 

Property

Modality

Location

Real estate registration number

Marketing or delivery

Villa Silvia Lot of Land

Countryside Division El Duende

Los Santos - Santander

314-11848



   

Paragraph 1. The property is owned by Mrs. Idma Chacón de Amaya holder of ID
card No. 27.758.013 and Lurdy Marie Trigos Rueda holder of citizenship card No.
37.317.152, who through a lease contract granted the right to use the property
to MEDICOLOMBIA'S CANNABIS SAS.

 

Paragraph 2. The activities authorized within the framework of this license will
be carried out exclusively by personnel directly linked to the company
MEDICOLOMBIA'S CANNABIS S.A.S. under the conditions established herein.

 

Article 2. Validity. This license will be valid for 5 years from its date of
enforcement and may be re-certified, which must be requested three (3) months
prior to its expiration.

 

Article 3. Regulatory Compliance. As a licensee using seeds for sowing in the
modalities indicated in Article 1 of this resolution, MEDICOLOMBIA'S CANNABIS
S.A.S. identified with TIN 901.158.575-0, must comply with the conditions
specified in this administrative act; with the provisions of Decree 780 of 2016
(Article 1 of Decree 613 of 2017), in Resolutions 577 and 578 of 2017 of the
Ministry of Justice and Law, and the applicable rules or those that modify or
add them.

 

Article 4. Method of payment. The payment of the quotas corresponding to the
follow-up, administrative and operative control of the license granted by means
of the present administrative act will be made in the following way:

 

Fees: The licensee shall pay to the Ministry of Justice and Law, four (4) fees,
each for 27,69 Current Legal Daily Minimum Wage (SMDLV as per its initials in
Spanish), within the first calendar month of the four (4) following years after
the date of issuance of the license. The respective proof of payment must be
submitted within the first 15 calendar days of February of each year to the
Ministry of Justice and Law.

 

  2



 



 

Paragraph 1. The payment of the fees mentioned in this article must be made in
the bank account of the Ministry of Justice and Law.

 

Paragraph 2. For the effects of this article, the calculation of the value to be
paid by the licensee must be made according to the value of the SMDLV at the
date the corresponding payment of the respective fee is made.

 

Article 5. Accrual of default interest. Failure to pay any of the fees
corresponding to the service of monitoring and control of the license granted,
in the manner and within the time period established by this administrative act,
generates the obligation to pay interest on arrears, under the terms of Article
3 of Law 1066 of 2006.

 

The foregoing, without prejudice to the provisions of Article 2.8.11.9.2 and
item 14 of Article 2.8.11.9.1 of Decree 780 of 2016 (Article 1 of Decree 613 of
2017), or the rule that replaces, adds or modifies it.

 

Article 6. To personally notify the content of this Resolution to Mr. Holger
Audine Amaya Chacón, fully identified in the file, who for this purpose may be
summoned in the e-mail holgeraudi62@gmail.com, giving him a copy thereof. If the
personal notification is not achieved, it will proceed according to the
provisions of Article 69 of the Administrative Procedure and Contentious
Administrative Code.

 

Article 7. To communicate the content of this Resolution to the Mayor's Office
of Los Santos-Santander.

 

Article 8. Appeals. This resolution may be challenged by an appeal for reversal
before the Sub-directorate of Control and Fiscal Monitoring of Chemicals and
Narcotics and the appeal before the Directorate of Drug Policy and Related
Activities of the Ministry of Justice and Law in the procedure of personal
notification, or within ten (10) days after the notification.

 

SO ORDERED

 

Issued in Bogotá, D.C., on

 

 AUG 03rd 2018

 

Signature

GLORIA PATRICIA CRISPÍN AMOROCHO

Deputy Director of Control and Fiscal Monitoring of Chemicals and Narcotics

 

Prepared by:  Elizabeth Rodriguez Rincón

Reviewed by: Giselle Tobo Niño

                         Daniela Hernandez

 

  3



 